Name: Commission Regulation (EEC) No 3351/87 of 6 November 1987 on the introduction of a measure for Spanish maize consigned to the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: Europe;  trade policy;  plant product
 Date Published: nan

 No L 317/34 Official Journal of the European Communities 7 . 11 . 87 COMMISSION REGULATION (EEC) No 3351/87 of 6 November 1987 on the introduction of a measure for Spanish maize consigned to the Commu ­ nity as constituted at 31 December 1985 of 21 April 1970 on the financing of the common agri ­ cultural policy ('), as last amended by Regulation (EEC) No 3183/87 (3); Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . An amount of 5,38 ECU per tonne, multiplied by the monetary coefficient referred to in Article 6 (3) of Commission Regulation (EEC) No 3153/85 (4), shall be granted when maize falling within subheading 10.05 B of the Common Customs Tariff, consigned from Spain by sea and fulfilling, in Spain , the conditions laid down in Article 9 (2) of the Treaty has been entered for home use and discharged in the Community as constituted on 31 December 1985 . 2. The amount referred to in paragraph 1 shall be deducted, for the sole purpose of payment to the benefi ­ ciary, from the accession compensatory amount appli ­ cable to the product concerned. 3 . The granting of the amount specified in paragraph 1 shall constitute intervention intended to stabilize the agri ­ cultural markets, within the meaning of Article 1 (2) (b) of Regulation (EEC) No 729/70 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to products entered for home use before 1 January 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas surpluses resulting in particular from the appli ­ cation of the Agreement between the European Economic Community and the United States of America, as approved by Council Decision 87/224/EEC ('), are among the main features of the market in maize in Spain ; Whereas imports under the Agreement make it difficult to dispose of Spanish maize , which traditionally finds an outlet on the home market ; Whereas the location of Spain 's production and the rules governing trade between Spain and the Member States of the Community as constituted on 31 December 1985 prevent the said surpluses from being disposed of in those Member States ; Whereas the granting of an amount in respect pf Spanish maize consigned to other Member States is likely to improve the flow of trade in the Community and, thereby, alleviate the situation on the market in maize in Spain ; whereas the granting of such an amount could well, however, result in deflection of trade ; whereas the only way to avoid the said deflection of trade is to grant the amount in question only in cases where the maize is consigned to the other Member States via what is , in the light of the location of Spain 's production , the most suitable means of transport ; Whereas, in order to facilitate the administration of the scheme, the amount should be granted at a stage at which it can be deducted from the accession compensatory amount ; Whereas a provision should be introduced whereby opera ­ tions pursuant to this Regulation are taken into account in accordance with Council Regulation (EEC) No 729/70 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1987. For the Commission Frans ANDRIESSEN Vice-President (2) OJ No L 94, 28 . 4. 1970, p. 13 . (') OJ No L 98 , 10 . 4 . 1987, p. 1 . (3) OJ No L 304, 27 . 10 . 1987, p. 1 . 0 OJ No L 310, 21 . 11 . 1985, p. 4.